                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


    ROBERT WALTON,                                            )
                                                              )
                              Plaintiff,                      )
                                                              )
    vs.                                                       )   Case No. 17-cv-664-SMY
                                                              )
    MICHAEL SCOTT and                                         )
    ANGEL RECTOR,                                             )
                                                              )
                              Defendants.                     )


                                   MEMORANDUM AND ORDER
YANDLE, District Judge:

          Plaintiff Robert Walton, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 claiming his constitutional rights were

violated while he was incarcerated at Pinckneyville Correctional Center. Specifically, he alleged

that medical personnel at Pinckneyville failed to adequately treat his inguinal hernia. The Court

ultimately granted summary judgment in favor of Defendants (Doc. 53). Now pending before the

Court is Defendants’ Bill of Costs (Doc. 55) to which Plaintiff has objected (Doc. 57). 1 For the

following reasons, the Bill of Costs is DENIED.

          Defendants’ Bill of Costs seeks reimbursement of $338.50 for costs incurred taking

Plaintiff’s deposition. Pursuant to Federal Rule of Civil Procedure 54(d)(1), “[u]nless a federal

statute, these rules, or a court order provides otherwise, costs – other than attorney's fees – should




1
  Plaintiff generally objects to having to pay additional money for filing a lawsuit to redress the alleged subpar medical
treatment he has received while incarcerated.
be allowed to the prevailing party.” Ordinarily the Clerk of Court taxes costs in favor of the

prevailing party on 14 days’ notice. Fed. R. Civ. P. 54(d)(1). Those costs may include:

       (1) Fees of the clerk and marshal; (2) Fees for printed and electronically recorded
       transcripts necessarily obtained for use in the case; (3) Fees and disbursements for
       printing and witnesses; (4) Fees for exemplification and the costs of making copies
       of any materials where the copies are necessarily obtained for use in the case; (5)
       Docket fees under section 1923 of this title; (6) Compensation of court appointed
       experts, compensation of interpreters, and salaries, fees, expenses, and costs of
       special interpretation services under section 1828 of this title.

28 U.S.C. § 1920. The Court presumes that a prevailing party is entitled to costs as a matter of

course but has the discretion to deny or reduce costs where warranted – including the indigency of

the non-prevailing party. Krocka v. City of Chicago, 203 F.3d 507, 518 (7th Cir. 2000); Crawford

Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441-42 (1987).

       To deny a bill of costs on the grounds of indigency, “the district court must make a

threshold factual finding that the losing party is ‘incapable of paying the court-imposed costs at

this time or in the future.’” Rivera v. City of Chi., 469 F.3d 631, 635 (7th Cir. 2006) (quoting

McGill v. Faulkner, 18 F.3d 456, 459 (7th Cir. 1994)). The losing party carries the burden of

providing the court with “sufficient documentation to support such a finding.” Rivera, 469 F.3d

at 635 (internal quotations omitted). “This documentation should include evidence in the form of

an affidavit or other documentary evidence of both income and assets, as well as a schedule of

expenses.” Id. If the court makes a threshold finding of indigence, it must then consider “the

amount of costs, the good faith of the losing party, and the closeness and difficulty of the issues

raised by a case.” Id. at 635-36.

       In this case, Plaintiff filed a motion to proceed in forma pauperis on July 14, 2017 (Doc.

4), which this court granted on July 21, 2017 (Doc. 5). The affidavit filed along with the IFP

motion reveals that Plaintiff earns $14 per month in income from his prison job. Given Plaintiff’s
ongoing incarceration, there is no reasonable basis to conclude that his financial condition has

changed in any meaningful way since his IFP motion was granted. Thus, the affidavits and Trust

Fund account statement that Plaintiff filed in 2017 to support his IFP status sufficiently establish

that he is indeed indigent and incapable of paying the requested costs now or in the future.

       While Plaintiff was unsuccessful on his claims against Defendants, the Court finds that his

claims were not frivolous; he had a good faith basis for bringing and prosecuting his lawsuit.

Accordingly, Defendants’ Bill of Costs (Doc. 55) is DENIED.

       IT IS SO ORDERED.

       DATED: April 14, 2020




                                                     STACI M. YANDLE
                                                     United States District Judge
